PER CURIAM.
As in Joseph O. Janousek v. Doyle et al., Nos. 17,055 and 17,077, 8 Cir., 313 F.2d 916, these are appeals from an order •entered by the United States District Court for the District of South Dakota •on March 24, 1962, denying temporary injunction, and from a judgment entered •on March 28, 1962, dismissing the action with prejudice.
This action, instituted on May 11, 1960, by Eunice Janousek, a sister of Joseph 0. Janousek, in many respects resembles the Joseph O. Janousek case, and its course in the district court insofar as here material was nearly identical. In both cases the same parties were defendants, with the exception of one Everett A. Bogue, South Dakota attorney, who was a defendant only in the Eunice Janousek action. Eunice, following her brother’s pattern, premised her action on an alleged conspiracy supposedly entered into by defendants for the purpose of interfering with her civil rights and, more particularly, for the purpose of preventing her from appearing in the State of South Dakota to prosecute litigation in which she was a party plaintiff.
The order denying the preliminary injunction and the order forming the basis for judgment of dismissal are in pertinent part identical to those which were tested on appeal in the Joseph O. Janousek case. The issues, the contentions of the parties and the legal questions here presented are the same. Therefore, for the reasons stated in our opinion in Nos. 17,055 and 17,077, 8 Cir., 313 F.2d 916 filed simultaneously herewith, we reach the same result in these appeals.
The appeal from the judgment dismissing the cause of action is affirmed. The appeal from the order denying the preliminary injunction is dismissed as being moot.